Citation Nr: 1115697	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  02-12 890A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for hepatitis C, claimed as due to VA medical treatment in July 1973.

2.  Entitlement to service connection for osteoporosis, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a chronic disability manifested by recurrent edema, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1972.  He passed away in December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2000 and January 2004 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

In April 2007, the Board denied the Veteran's appeal as to the issues listed on the title page above.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In Joint Motion for Remand, the parties (the Secretary of VA and the veteran) determined that a remand was warranted.  By a February 2009 Order, the Court granted the Joint Motion for Remand, vacated the April 2007 Board decision, and remanded the matter for readjudication.  Thereafter, the Board remanded these issues for further evidentiary and procedural development in March 2009.  


FINDING OF FACT

Prior to promulgation of this decision, in March 2011, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas that the Veteran died in December 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


